Order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The surety seeking to become a party had an interest in the subject-matter, possibly contingent, but based on an equitable lien on the funds in the hands of the comptroller of the city not paid on the original contract. (Scarsdale Nat. B. & T. Co. v. U. S. F. & G. Co., 264 N. Y. 159.) If in the course of the action it should be held that such funds have not been properly disbursed by the city, then they would need to be restored and the lien would be revived. Even if we were to hold that the appellant was not entitled to be joined as a party as a matter of right, it should be brought in as an exercise of discretion to the end that the controversy should be settled as to all parties in a single action. Lazansky, P. J., Carswell, Tompkins and,Davis, JJ., concur; Kapper, J., concurs in result.